Title: To Benjamin Franklin from George Ross, 18 August 1776
From: Ross, George
To: Franklin, Benjamin


Dear Sir
New York 18th. Augt: 1776
The Phenix and Rose have Just now passed our Batterys and I fear without much damage. I was in one of the Batterys during the whole time they were within gun shot. The visit they had two nights agoe from our fire ships made them sick of their Station and they have now Joind the fleet at the Narrows. Every countenance here is chearfull and if our Enemies dare attack they will undoubtedly procure themselves a severe drubbing. My complyments to friends. I am Sir Your very Humble Servant
Geo: Ross
 
Addressed: For / The Honble Docr: Benjn: Franklin / Philada:
